 



EXHIBIT 10.34
CSS INDUSTRIES, INC.
2006 STOCK OPTION PLAN
FOR NON-EMPLOYEE DIRECTORS
1.     Purpose.     The purpose of this 2006 Stock Option Plan for Non-Employee
Directors (the “Plan”) of CSS Industries, Inc. (the “Company”) is to increase
the ownership interest in the Company of the Company’s Non-Employee Directors
and to provide a further incentive to the Company’s Non-Employee Directors to
serve as Directors of the Company.
2.     The Plan.     The Plan shall consist of options to acquire Shares of the
Common Stock of the Company, $0.10 par value (the “Shares”).
3.     Administration.     The Plan shall be administered by the Board of
Directors of the Company (the “Board”). Subject to the provisions of the Plan,
the Board shall be authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan;
provided, however, that, except as set forth in the Plan, the Board shall have
no discretion with respect to the eligibility or selection of Directors to
receive options under the Plan, the number of Shares subject to any such
options, exercisability or termination of such options, the purchase price of
options or the frequency of option grants thereunder, and provided further that
the Board shall not have the authority to take any action to make any
determination that would materially increase the benefits accruing to
participants under the Plan. The determinations of the Board in the
administration of the Plan, as described herein, shall be final and conclusive
and binding upon all persons including, without limitation, the Company, its
stockholders and persons granted options under the Plan. All options granted
under the Plan shall be made conditional upon the Non-Employee Director’s
acknowledgement, in writing or by acceptance of the option, that all decisions
and determinations of the Board shall be final and binding on the Non-Employee
Director, his or her beneficiaries, and any other person having or claiming an
interest under such option. The Secretary of the Company shall be authorized to
implement the Plan in accordance with its terms and to take such actions of a
ministerial nature as shall be necessary to effectuate the intent and purposes
thereof. The validity, construction and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware.
4.     Participation in the Plan.     Directors of the Company who are not
employees of the Company or any subsidiary or affiliate of the Company shall be
eligible to participate in the Plan (“Eligible Directors”).
5.     Shares Subject to the Plan.     Subject to adjustment as provided in
Section 8, an aggregate of 200,000 Shares shall be available for issuance upon
the exercise of options granted

1



--------------------------------------------------------------------------------



 



under the Plan. The Shares deliverable upon the exercise of an option may be
made available from unissued Shares not reserved for any other purpose or Shares
reacquired by the Company, including Shares purchased in the open market or in
private transactions. If any option granted under the Plan shall expire or
terminate for any reason without having been exercised in full, the Shares
subject to, but not delivered under, such option may again become available for
the grant of other options under the Plan.
6.     Non-Statutory Stock Options.     All options granted under the Plan shall
be non-statutory options not intended to qualify under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
7.     Terms, Conditions and Forms of Options.     Each option granted under
this Plan shall be evidenced by a written agreement with the Company in such
form as the Board shall from time to time approve, which agreement shall comply
with and be subject to the following terms and conditions:
     (i)     Option Grant Dates.     Options to purchase 4,000 Shares (as
adjusted pursuant to Section 8) shall be granted automatically to each Eligible
Director on the last day that the Company’s Shares are traded on the New York
Stock Exchange, or if the Shares are not then listed on the New York Stock
Exchange, on such other national securities exchange upon which the shares are
traded (for purposes of the provisions of the Plan, The Nasdaq Stock Market,
Inc. shall be deemed to be a national securities exchange even if it is not, in
fact, a national securities exchange), or if the Shares are not then listed on a
national securities exchange, on the last day that transactions in the Company’s
Shares are reported on the OTC Bulletin Board or pinksheets.com, or if Shares
are not so traded or subject to such transaction reporting, on the last day on
which the Company’s offices are open, in each November commencing November 2006
and ending November 2010, except that any such grant shall be subject to and
contingent upon approval of the Plan by the stockholders of the Company at the
2006 Annual Meeting of Stockholders.
     (ii)     Purchase Price.     The purchase price of Shares upon exercise of
an option shall be 100% of the fair market value of the Shares on the date of
grant of an option; which shall be: (i) if the Shares are then listed on a
national securities exchange, the closing price of the Shares on such date as
reported on the consolidated tape or, if not so reported, as reported by such
exchange; provided, however, that if on such date the Shares were traded on more
than one national securities exchange, then the closing price on the exchange on
which the greatest volume of Shares were traded on such day; (ii) if the Shares
are not then listed on a national securities exchange, the last sale price of
the Shares on such date as reported by the OTC Bulletin Board or, if not
reported by the OTC Bulletin Board, the last sale price of the Shares as
reported by pinksheets.com, or if not so reported, the average of the closing
bid and asked prices for the Shares on such date as reported by a nationally
recognized quotation service selected by the Board in good faith; or (iii) if
the Shares are neither then listed on a national securities exchange nor subject
to bid and ask quotations disseminated by a nationally recognized quotation
service, such value as the Board shall in good faith determine. If the

2



--------------------------------------------------------------------------------



 



Shares are then listed on a national securities exchange or are subject to
transaction reporting on the OTC Bulletin Board or pinksheets.com, but are not
traded on the date of grant, then the purchase price of such shares shall be the
closing price on the last day prior thereto on which such Shares were traded.
     (iii)     Exercisability and Term of Options.     Each option granted under
the Plan will become exercisable and mature in four equal installments,
commencing on the first anniversary of the date of grant and annually
thereafter. Each option granted under the Plan shall expire five (5) years from
the date of the grant, and shall be subject to earlier termination as
hereinafter provided.
     (iv)     Termination of Service.     In the event of the termination of
service on the Board by the holder of any option, other than by reason of death
as set forth in Paragraph (v) hereof or by reason of such holder’s commencement
of employment with the Company, the then outstanding options of such holder may
be exercised only to the extent that they were exercisable on the date of such
termination and shall expire three months after such termination, or on their
stated expiration date, whichever occurs first.
     (v)     Death.     In the event of the death of the holder of any option,
each of the then outstanding options of such holder will immediately become
fully exercisable and the holder’s legal representative may exercise such
options at any time within a period of six months after death, but in no event
after the expiration date of the term of the option.
     (vi)     Payment.     Options may be exercised only upon payment to the
Company in full of the purchase price of the Shares to be delivered. Such
payment shall be made (a) in cash or check at the time of purchase; (b) by
delivering Shares already owned by the holder, or attestation to ownership of
such Shares on such form as prescribed by the Board, and having a fair market
value (as defined in Section 7(ii)) equal to the purchase price; (c) payment
through a broker in accordance with procedures permitted by Regulation T of the
Federal Reserve Board, to the extent permitted by applicable law; or (d) through
any combination of (a), (b) or (c). Notwithstanding the foregoing, the Board
reserves the right not to permit such payment to be made under the terms of
subsection (b) if it determines that the same would not be in the best interests
of the Company. Moreover, any Shares used to exercise the option pursuant to
subsection (b) shall have been held by the holder of the option for the
requisite period of time to avoid adverse accounting consequences to the Company
with respect to the exercise of the option.
8.     Adjustment upon Changes in Shares; Acceleration and Cancellation of
Options.
     (i)     In the event of any reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants, rights or debentures, stock
dividend, stock split or reverse stock split, extraordinary cash dividend,
property dividend, combination or exchange of shares, repurchase of shares or
any other change in corporate structure which in the judgment of the Board
materially affects the value of Shares, the Board will determine the appropriate

3



--------------------------------------------------------------------------------



 



adjustments, if any, to the number and class of Shares available for issuance
under the Plan, and the number and class of Shares and the exercise price per
Share set forth in any option theretofore granted.
     (ii)     In the event of (a) the disposition of all or substantially all of
the assets of the Company, (b) the dissolution of the Company, (c) the
consummation of a merger or consolidation of the Company with or into any other
entity or the merger or consolidation of any other entity into the Company, in
each case whereby the Company is not the surviving entity, (d) the consummation
of a tender offer or exchange offer to purchase all or substantially all of the
Shares of the Company, or (e) a change in the composition of the Board such that
Incumbent Board Members (as defined below) cease for any reason to constitute at
least a majority of the Board (the occurrence of an event described in clauses
(a) through (e) of this subsection 8(ii) shall hereinafter be referred to as a
“Change in Control”), all outstanding options awarded under the Plan shall
become exercisable in full immediately prior to such event. Upon a Change in
Control where the Company is not the surviving corporation (or survives only as
a subsidiary of another corporation), unless the Board determines otherwise, all
outstanding options that are not exercised shall be assumed by, or replaced with
comparable options by, the surviving corporation (or a parent or subsidiary of
the surviving corporation). Notwithstanding the foregoing, in the event of a
Change in Control, the Board may take one or both of the following actions with
respect to any or all outstanding options: (x) require that the holders of
options surrender their outstanding options in exchange for a payment by the
Company, in cash or Shares as determined by the Board, in an amount equal to the
amount by which the fair market value of the Shares subject to the holder’s
unexercised options exceeds the exercise price of the option, or (y) after
giving holders of options an opportunity to exercise their outstanding options,
terminate any and all unexercised options at such time as the Board deems
appropriate. The Board making the determinations described above following a
Change in Control must be comprised of the same members as those on the Board
immediately before the Change in Control. For purposes of this subsection 8(ii),
the term “Incumbent Board Members” shall mean those individuals who, as of the
effective date of the Plan, constitute the Board; provided, that any individual
who becomes a member of the Board subsequent to the effective date of the Plan
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least two thirds of those individuals who are then
Incumbent Board Members, shall also be deemed an Incumbent Board Member.
9.     Options Non-Assignable and Non-Transferable.     Each option and all
rights thereunder shall be non-assignable and non-transferable other than by
will or the laws of descent and distribution and shall be exercisable during the
holder’s lifetime only by the holder or the holder’s guardian or legal
representative.
10.     Limitations of Rights.
     (i)     No Right to Continue as a Director.     Neither the Plan nor the
granting of an option nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that an Eligible Director has a right to continue as a Director for any period
of time, or at any particular rate of compensation.

4



--------------------------------------------------------------------------------



 



     (ii)     No Stockholders’ Rights for Holders of Options. A holder of
options shall have no rights as a stockholder with respect to the Shares covered
by options granted hereunder until the date of the issuance of the underlying
Shares, and no adjustment will be made for any cash dividend distributions for
which the record date is prior to the date such Shares are issued.
11.     Effective Date and Duration of Plan.     The Plan is effective on
August 2, 2006, subject to approval by the stockholders of the Company at the
2006 Annual Meeting of Stockholders. The period during which option grants shall
be made under the Plan shall terminate on December 31, 2010 (unless the Plan is
extended or is terminated on an earlier date by action of the stockholders), but
such termination shall not affect the terms of any then outstanding options.
12.     Amendment, Suspension or Termination of the Plan.     Subject to the
limitations described in this Section, the Board may amend, suspend or terminate
the Plan; provided, however, that no such action shall adversely affect the
rights of Directors who hold outstanding options previously granted hereunder
and, provided further, however, that any stockholder approval necessary or
desirable in order to comply with applicable federal securities laws or the
applicable rules of any self-regulatory organization, shall be obtained in the
manner required therein. Amendments to Sections 4 and 7(i) and (ii) shall not be
effected more than once every six months, unless such amendments are implemented
to comport with changes in the Code or regulations thereunder.
13.     Notice.     Any notice to the Company required by any of the provisions
of this Plan shall be in writing and addressed to the Secretary of the Company
at the Company’s then Executive Offices and shall become effective when it is
received. Any notice to an Eligible Director required by any of the provisions
of this Plan shall be in writing and addressed to such Eligible Director at the
current address shown in the records of the Company, or to such other address as
the Eligible Director may designate to the Company in writing and shall become
effective when it is received.
14.     Use of Proceeds.     Proceeds from the sale of Shares pursuant to
options granted under the Plan shall constitute general funds of the Company.
15.     No Fractional Shares.     No fractional Shares shall be issued pursuant
to options granted hereunder.
16.     Expenses of the Plan.     All of the expenses of administering the Plan
shall be paid by the Company.
17.     Compliance with Applicable Law.     Notwithstanding anything herein to
the contrary, the Company shall not be obligated to cause Shares to be issued or
any certificate for Shares to be delivered pursuant to the exercise of an option
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificate is in compliance with all applicable

5



--------------------------------------------------------------------------------



 



laws, regulations of a governmental authority and the requirements of any
self-regulatory organization. The Company shall in no event be obligated to
register any securities pursuant to the Securities Act of 1933 (as now in effect
or as hereafter amended) or to take any other action in order to cause the
issuance and delivery of any such certificate to comply with any such law,
regulation or requirement. The Board may require, as a condition of the issuance
and delivery of any such certificate and in order to insure compliance with such
laws, regulations and requirements, such representations as the Board, in its
sole discretion, deems necessary or desirable. Each option shall be subject to
the further requirement that if at any time the Board shall determine in its
discretion that the listing or qualification of the Shares subject to such
option is required under any self-regulatory organization requirements or under
any applicable law or regulation, or that the consent or approval of any
governmental regulatory body or self-regulatory organization is necessary as a
condition of, or in connection with, the granting of such option or the issuance
of Shares thereunder, such option may not be exercised in whole or in part
unless such listing, qualification, consent or approval shall have been effected
or obtained free of any conditions not acceptable to the Board.
18.     Governing Law.     Except to the extent pre-empted by federal law, this
Plan shall be construed and enforced in accordance with, and governed by, the
laws of the State of Delaware, without giving effect to the conflict of laws
principles.

6